Citation Nr: 0031255	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a psychotic disorder.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1981 to May 
1982.  

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from a December 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for a paranoid schizophrenic disorder with psychosis.  
In a July 1999 Statement of the Case, the issue was framed as 
entitlement to service connection for a psychiatric 
condition, paranoid schizophrenic disorder with psychosis, 
previously evaluated as unspecified substance delusional 
disorder. 

Initially, the Board notes that it appears that in the July 
1999 Statement of the Case, the RO adjudicated the instant 
claim on the basis of new and material evidence in light of a 
previously denied and final rating decision of February 1984, 
in which service connection was denied for an unspecified 
substance delusional disorder.  In a VA Form 21-526, which 
was submitted to the Board in October 1999, the veteran 
indicated his desire to claim benefits for paranoid 
schizophrenia with psychosis, and he has submitted evidence 
of recent treatment for an Axis I diagnosis of 
schizoaffective disorder, which is a psychotic disorder.  

The Board notes that a new diagnosis has been held to 
constitute a basis for a new claim on the merits, as 
distinguished, e.g., from a newly suggested etiology for an 
old diagnosis, which is reviewed on a new and material 
evidence basis.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996).  In light thereof, the Board has construed the 
claim on appeal as a new claim, as the RO has never 
adjudicated a claim for service connection for a psychosis 
and schizoaffective disorder is a new diagnosis for the 
veteran.  




REMAND

Preliminarily, the Board notes that on November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new Act, and finds that it is not clear that the RO fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  The Act also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See Act, Pub. L. 
No. 106-475, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

Having reviewed the record, the Board is of the opinion that 
further evidentiary development is warranted with regard to 
the instant claim, in light of the duty to assist under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).  In this regard the veteran has never been afforded a 
VA examination in conjunction with his claim for service 
connection for a psychotic disorder.  As there is evidence of 
in-service psychiatric treatment and treatment shortly 
following separation from service, there exists a possibility 
that an examination would aid in the establishment of 
entitlement to the claimed disability.  On remand, the 
veteran should be afforded an examination in order to 
determine his current psychiatric diagnosis and an opinion 
will be sought as to the relationship between that diagnosis 
and his period of service.  

The record also indicates that the veteran has reported post-
service treatment for a psychotic disorder from both VA and 
private sources.  On remand, the RO should attempt to obtain 
additional documentation for consideration in conjunction 
with the veteran's appeal in accordance with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of all post-
service treatment he has received for a 
psychotic disorder, from both VA and 
private sources, and addresses should be 
requested for all private healthcare 
providers.  Utilizing the information 
provided by the veteran and upon 
obtaining the appropriate authorizations, 
the RO should contact all named 
caregivers and facilities in order to 
request copies of the pertinent treatment 
records, apart from those records which 
have already been associated with the 
claims folder.  

2.  The RO should contact Social Security 
Administration and request copies of 
records pertaining to the veteran's 
disability award determination, including 
any medical records used in making the 
decision.  

3.  Upon completion of the foregoing, the 
veteran should be afforded a psychiatric 
examination for the purpose of 
determining whether a psychotic disorder 
is currently manifested and if so, the 
appropriate diagnosis for such disorder.  
A multi-axial diagnosis should be 
provided in accordance with the he 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Ed (DSM-IV).  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including service medical 
records, and based on this review and the 
findings of the current examination, the 
examiner should provide opinions as to 
the date of onset of any diagnosed 
psychotic disorder and as to the etiology 
thereof, to include an opinion as to the 
relationship, if any, to the 
symptomatology shown in service medical 
records.  An opinion should also be 
provided as to the relationship between 
the current psychiatric diagnosis and the 
veteran's history of treatment for 
polysubstance abuse.  All opinions should 
be supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent medical records 
in the veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



- 5 -


